J-A27026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellee              :
                                        :
            v.                          :
                                        :
                                        :
DOUGLAS LEROY STIFFLER                  :
                                        :
                  Appellant                 No. 667 WDA 2017


           Appeal from the Judgment of Sentence March 1, 2017
    In the Court of Common Pleas of Clarion County Criminal Division at
                      No(s): CP-16-CR-0000388-2016


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                         FILED December 1, 2017

      Appellant, Douglas Leroy Stiffler, appeals from the judgment of

sentence entered on March 1, 2017. We affirm.

      The trial court set forth the factual background of this matter as

follows:

            [Appellant] entered [into] a relationship with the victim,
      Penny McClaine, in July of 2014. McClaine is a resident of Clarion
      County. At the time, McClaine owned a 2001 GMC truck that she
      intended to sell. In the fall of 2014, [Appellant] began using the
      truck regularly with McClaine’s permission. Eventually,
      [Appellant] offered to purchase the truck from McClaine for
      $3,000, and she agreed. [Appellant] continued to use the truck
      regularly, but did not make any payments.

            In January of 2016, McClaine ended her relationship with
      [Appellant] and requested payment for the truck, which was still
      in [Appellant’s] possession. In the weeks following their break-
      up, McClaine attempted to arrange a time to transfer title of the
      truck to [Appellant] and collect payment. On at least two
J-A27026-17


      occasions, [Appellant] agreed to meet McClaine to complete the
      transaction, but failed to appear at the arranged date and time.
      In March of 2016, McClaine informed [Appellant] that she
      wanted the truck back, and she arranged to meet him and pick
      up the truck at his residence in Mahaffey, Clearfield County.
      [Appellant] cancelled this meeting shortly before McClaine
      arrived to pick up the truck, stating that he had to take the truck
      to work. On another occasion, McClaine drove to [Appellant’s]
      work place in Altoona, Blair County, to retrieve the vehicle using
      her spare set of keys. The truck was not at the site, and after
      speaking with [Appellant] on the phone to ask where it was, he
      told McClaine that [the truck] was in Huntingdon, Huntingdon
      County. [Appellant] again told McClaine that he would return her
      truck.

            McClaine first spoke with Pennsylvania State Police Trooper
      Mark Graf about retrieving her truck on March 13, 2016. Trooper
      Graf called [Appellant] on McClaine’s behalf and told him that he
      needed to return the truck to McClaine. [Appellant] stated that
      he would return the truck as soon as possible, but mentioned
      that he was currently working out of state. On April 16, 2016,
      Trooper Graf received another call from McClaine, who informed
      him that her truck had still not been returned. Trooper Graf left a
      voicemail for [Appellant] instructing him to return the truck and
      informing him that he may need to start compiling information
      for a police report if the truck was not returned promptly.
      [Appellant] left a return voicemail for Trooper Graf, again
      acknowledging that he needed to return the truck.

             Approximately one month later, McClaine again contacted
      Trooper Graf to inform him that the truck had not been returned.
      Trooper Graf attempted to call [Appellant] but did not get an
      answer, so he called [Appellant’s] work place and requested they
      have [Appellant] call him. [Appellant] then left another voicemail
      for Trooper Graf stating that he knew he had to return the truck.
      When the truck was still not returned, Trooper Graf filed the
      Criminal Complaint for Unauthorized Use of a Motor Vehicle on
      June 14, 2016. State police in Hollidaysburg, Blair County,
      executed the arrest warrant on [Appellant] on July 11, 2016, and
      secured the truck. [Appellant] was arrested on his way to work
      in Altoona, Blair County.

Trial Court Opinion, 4/12/17, at 1-3.


                                     -2-
J-A27026-17


        Appellant was charged with one count of unauthorized use of

automobiles and other vehicles.1 On February 6, 2017, following a jury trial,

Appellant was found guilty.         On February 8, 2017, Appellant’s motion for

judgment of acquittal was denied.              On March 1, 2017, the trial court

sentenced Appellant to a minimum term of nine months to a maximum term

of two years less one day, with credit for time served.             On March 2,

Appellant filed a post-sentence motion that was denied on April 12, 2017.

Appellant filed a timely notice of appeal. Both Appellant and the trial court

have complied with Pa.R.A.P. 1925.2

        On appeal, Appellant raises the following issue for this Court’s

consideration:

        Did the Commonwealth fail to present sufficient evidence for the
        jury to find Appellant guilty of Unauthorized Use of a Motor
        Vehicle beyond a reasonable doubt?

Appellant’s Brief at 4.

        We analyze arguments challenging the sufficiency of the evidence

under the following parameters:

              Our standard when reviewing the sufficiency of the
        evidence is whether the evidence at trial, and all reasonable
        inferences derived therefrom, when viewed in the light most
        favorable to the Commonwealth as verdict-winner, are sufficient
____________________________________________


1   18 Pa.C.S. § 3928(a).

2The trial court’s Pa.R.A.P. 1925(a) opinion incorporated by reference the
April 12, 2017 opinion and order that disposed of Appellant’s post-sentence
motion.



                                           -3-
J-A27026-17


     to establish all elements of the offense beyond a reasonable
     doubt.     We may not weigh the evidence or substitute our
     judgment for that of the fact-finder. Additionally, the evidence
     at trial need not preclude every possibility of innocence, and the
     fact-finder is free to resolve any doubts regarding a defendant’s
     guilt unless the evidence is so weak and inconclusive that as a
     matter of law no probability of fact may be drawn from the
     combined circumstances. When evaluating the credibility and
     weight of the evidence, the fact-finder is free to believe all, part
     or none of the evidence. For purposes of our review under these
     principles, we must review the entire record and consider all of
     the evidence introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(quoting Commonwealth v. Emler, 903 A.2d 1273, 1276-1277 (Pa. Super.

2006)).

     The crime underlying this appeal is codified as follows:

     § 3928. Unauthorized use of automobiles and other
     vehicles

     (a) Offense defined.-A person is guilty of a misdemeanor of
     the second degree if he operates the automobile, airplane,
     motorcycle, motorboat, or other motor-propelled vehicle of
     another without consent of the owner.

     (b) Defense.-It is a defense to prosecution under this section
     that the actor reasonably believed that the owner would have
     consented to the operation had he known it.

18 Pa.C.S. § 3928. “A conviction for unauthorized use of a vehicle must be

predicated on proof that the defendant operated the vehicle without the

owner’s consent and that the defendant knew or had reason to know that he

lacked the owner’s permission to operate the vehicle.” Commonwealth v.

Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991).




                                    -4-
J-A27026-17


      Our courts have held that whether a person is in actual physical

control of a motor vehicle is determined based on the totality of the

circumstances, including the location of the vehicle, whether the engine was

running, and whether there was other evidence indicating that the defendant

had driven the vehicle at some point prior to the arrival of police on the

scene. Commonwealth v. Wolen, 685 A.2d 1384, 1385 (Pa. 1996). With

respect to the crime of unauthorized use of an automobile, the intent

element is more relaxed because the Commonwealth must establish only

that the defendant was reckless “with respect to the owner’s lack of consent

to the accused’s operation of the vehicle.” Commonwealth v. Dunlap, 505
A.2d 255, 257 (Pa. Super. 1985); see also Commonwealth v. Hogan, 468
A.2d 493, 495-496 (Pa. Super. 1983) (finding recklessness as minimum

standard for mens rea for crime of unauthorized use of automobiles and

other vehicles).

      Here, the Commonwealth established that McClaine, the owner of the

vehicle, demanded that Appellant return her truck.     N.T., 2/6/17, at 12.

Moreover, McClaine sought the assistance of the Pennsylvania State Police in

retrieving her truck from Appellant. Id. at 13. Pennsylvania State Trooper

Graf contacted Appellant and informed him that he was to return the truck

to McClaine.   The evidence reveals that on each occasion McClaine and

Trooper Graf had contact with Appellant, Appellant acknowledged he had to

return McClaine’s truck. Id. at 15, 26, and 28. However, despite multiple


                                   -5-
J-A27026-17


opportunities to return the vehicle, Appellant opted to retain possession and

continued to use the truck.

     After review, we conclude that the Commonwealth established

evidence that was sufficient to prove that Appellant recklessly used

McClaine’s truck without her authorization.       Dunlap, 505 A.2d at 257.

Accordingly, Appellant’s argument is meritless.

     We find that the Commonwealth adduced sufficient evidence to

establish the crime of unauthorized use of a motor vehicle. Therefore, we

affirm Appellant’s judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2017




                                    -6-